Citation Nr: 1210072	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include status post total knee replacement. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1948 to September 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for total right knee replacement (to include right knee pain and swelling). 

When this matter was initially before the Board in August 2009, the Board remanded the Veteran's claim for additional development and in November 2009 denied the claim of service connection for a right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a November 24, 2010 Order, granted the parties' Joint Motion for Remand (JMR), setting aside that portion of the Board's November 2009 decision that found that the Veteran was not entitled to service connection for a right knee disability.  In compliance with the November 2010 JMR, in March 2011 the Board again remanded the Veteran's claim so that he could be provided with a new VA examination regarding the nature and etiology of his claimed right knee disability.  

The January 23, 2012 statement from the Veteran's attorney has been considered in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011). 


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the current right knee disability, to include status post total knee replacement, is related to service.





CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include status post total knee replacement, have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  November 2005, February 2006, and May 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently re-adjudicated in a January 2012 supplemental statement of the case (SSOC). 

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Adequate VA examinations were conducted to assess the severity of the Veteran's disability; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 


Analysis

The Veteran seeks service connection for a right knee disability.  He contends that his current right knee disability began during service and that during service the doctor stated that his knee pain and swelling was due to rheumatism. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Where certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The medical evidence of record indicates that the Veteran has a current right knee disability.  December 2004 private medical records note that the Veteran's right knee is causing more discomfort with prolonged standing and ambulation.  July 2005 private treatment records note that the Veteran's chief complaint was pain in the right knee and that he has had the problem for two years.  Private hospital records dated in September 2005 note that the Veteran was given pre and post operative diagnoses of osteoarthritis of the knee, and that a total knee replacement, right knee, procedure was performed.  It was also noted that he had a total knee arthroplasty on the opposite knee by a different surgeon.  A February 2007 VA examination report notes that, following a physical examination and x-rays of the right knee, the Veteran was given a diagnosis of osteoarthritis.  Finally, a December 2011 VA examination report notes that, following a physical examination, the Veteran was given an assessment of post operative changes, both knees.  

STRs dated in April 1952 note that the Veteran had a painful right knee and that a physical examination and x-rays were negative.  August 1953 STRs note that the Veteran had pain in his right knee and that a radiographic report revealed that a small oval area of calcific density was present in the knee joint.  Clinical evaluation during the Veteran's September 1953 separation examination revealed that he had normal lower extremities and it was specifically noted that he had a normal right knee.  The separation examination report also notes that the Veteran had pain in his right knee since 1950, on extreme flexion, not severe, not requiring any medication.  X-ray study studies last week revealed no pathology.  Additionally, during his September 1953 examination the Veteran himself reported that although he did have painful joints, he specifically denied then having a trick or locked knee or lameness.  

The determinative issue is whether the Veteran's current right knee disability is related to service.  

A VA examination was conducted in February 2007.  The Veteran reported a sudden onset of sharp pain in his right knee in 1949 or 1950, but reported being told that he had a weak knee and did not have any trauma or injury to his right knee.  The examiner noted the Veteran's April 1952 treatment report during service, his August 1953 x-ray report, and his September 1953 separation examination report.  Following service the Veteran denied any trauma or injury to his right knee.  Following a physical examination and x-rays of the right knee, the examiner opined that the Veteran's right knee condition was not the result of any injury/trauma during service.  The examiner noted that the Veteran has developed osteoarthritis in both knees, and severe symptoms of osteoarthritis led to a total knee replacement on the left knee where he never had any complaints during service.  Therefore, it was his opinion that it was less likely as not that the Veteran's right knee condition is caused by, or related to, his military service.  More likely etiologies for his diagnosis are the more common etiologies of osteoarthritis including age, obesity, de-conditioning, heredity, ethnicity, and concomitant health issues.   

A VA examination was conducted in December 2011.  The examiner noted a review of the Veteran's claim file.  Additionally, the examiner noted a review of the August 1953 x-ray and September 1953 separation examination.  Following a physical examination and review of medical imaging reports, the examiner opined that the Veteran's right knee condition is less likely than not incurred in or caused by the in-service injury.  The rationale provided for this opinion was that the Veteran complained of right knee pain during active duty.  The examiner found a normal knee on examination.  "The radiologist was confused to opacity on radiograph of a loose body versus calcific density on a ligament when reading the radiograph in August 1953."  The examiner noted that we will never know exactly what was on the film.  The Veteran separated from service in September 1953, and there is no other report of right knee issues until September 2003, which was fifty years later.  The Veteran is 82 years old presently and had his right total knee replaced in 2005, when he was 75 years old.  He also had a left knee replacement, but will not admit to the date of it.  

In March 2006 the Veteran submitted two medical articles discussing the causes, symptoms, and treatment for arthritis of the knee and knee pain.  In April 2008 the Veteran submitted a medical article discussing osteoarthritis.  Among other things, these articles note that the exact cause of osteoarthritis is not known, but factors include being overweight, the aging process, joint injury or stress, heredity, and muscle weakness.   

To the extent that these articles address the etiology of the Veteran's current right knee disability in a favorable way, they do not provide the needed nexus in this claim.  Generic texts, such as the ones offered, which do not address the facts of this particular Veteran's case, do not constitute competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998). 

To the extent that the Veteran is asserting a continuity of symptomatology, he is competent to report observable symptoms such as knee pain during and after service.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's attorney-representative argues that there is no reason to dispute the Veteran's statement regarding continuity of the same right knee disability from service to the present.  The Board disagrees.  

The Board finds that the Veteran is not credible in his assertions that he has experienced right knee pain from service to the present because the July 2005 private treatment record clearly notes that the Veteran himself only reported pain in his right knee for two years; and not since he separated from service in 1953.  Moreover, as a layman, the Veteran is not qualified to relate the pain in his knee to a diagnosis of a current knee disability; a significant fact, as the Veteran was found not to have any diagnosed knee disability in service or at the time of discharge.  Furthermore, the first medical records of any symptomatology related to right knee pain is, at earliest, in 2003, which is some 50 years after discharge.  

The Veteran's own statement regarding the onset of knee pain and his inaction for 50 years weigh heavily against his credibility with respect to continuity of symptomatology.  A lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) . 

The negative evidence in this case outweighs the positive.  As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the diagnosis or etiology of his claimed disability and his views are of no probative value.  His opinion, and the medical articles he submitted, are far outweighed by the detailed VA examination reports and opinions provided by the VA medical professionals who discussed the medical evidence of record and the etiology of the Veteran's claimed right knee disability and found that the claimed disability is not related to his service.  See Jandreau, 492 F.3d at 1372.  Competent medical experts make this opinion and the Board is not free to substitute its own judgment for that of such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The first contemporaneous medical evidence of a diagnosis of arthritis of the right knee is well after the one-year presumptive period from discharge from service; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence is against the claim for a right knee disability, to include status post total knee replacement; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

Entitlement to service connection for a right knee disability, to include status post total knee replacement, is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


